Exhibit 99.1 SUBSCRIPTION AGREEMENT Raphael Industries Ltd, 5190 Neil Road, Suite 430 Reno, NV 89502 Dear Sirs: Concurrent with execution of this Agreement, the undersigned (the “Purchaser”) is purchasing shares of Common Stock of Raphael Industries Ltd, (the “Company”) at a price of $0.10 per Share (the “Subscription Price”). Purchaser hereby confirms the subscription for and purchase of said number of Shares and hereby agrees to pay herewith the Subscription Price for such Shares. MAKE CHECK PAYABLE TO: RAPHAEL INDUSTRIES LTD. Executed this day of , 2010. ) ) Signature of Purchaser ) Address of Purchaser Printed Name of Purchaser X US$ Number of Shares Purchased Total Subscription Price Form of Payment: Cash: Check #: Other: RAPHAEL INDUSTRIES LTD. By: Title:
